NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


GEOFFREY JOE,                                  )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D17-4541
                                               )
STATE OF FLORIDA,                              )
                                               )
             Appellee.                         )
                                               )

Opinion filed February 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Pasco
County; Mary M. Handsel, Judge.

Geoffrey Joe, pro se.

Ashley Moody, Attorney
General, Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, SLEET, and ATKINSON, JJ., Concur.